J-A19030-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 BERNARD THOMAS,                          :
                                          :
                    Appellant.            :   No. 1992 EDA 2018


            Appeal from the PCRA Order Entered, June 26, 2018,
            in the Court of Common Pleas of Philadelphia County,
            Criminal Division at No(s): CP-51-CR-0011548-2013,
                          CP-51-CR-0011552-2013.


BEFORE:     PANELLA, P.J., KUNSELMAN, J., and STEVENS*, P.J.E.

MEMORANDUM BY KUNSELMAN, J.:                   FILED SEPTEMBER 09, 2019

     Bernard Thomas appeals from the order that denied his first petition

filed pursuant to the Post Conviction Relief Act. 42 Pa.C.S.A. §§ 9541-46. We

quash the appeal.

     Thomas entered guilty pleas at two separate dockets. The PCRA court

summarized the pertinent facts and procedural history as follows:

             On July 7, 2015, [Thomas] appeared before this Court
          and entered a negotiated plea. On transcript CP-51-CR-
          0011548-2013, [Thomas] entered a guilty plea to the
          charge of Possession of Firearm by a Prohibited Person and,
          on transcript CP-51-CR-0011552-2013, he entered guilty
          pleas to charges of Attempted Murder, Possession of
          Firearm by Prohibited Person, and Conspiracy to Commit
          Murder. In exchange for his plea, the Commonwealth and
          [Thomas] negotiated a sentence of incarceration of twelve
          to thirty years.     Immediately following this Court’s
          acceptance of [Thomas’] guilty pleas, it imposed the agreed
          upon sentences of twelve to thirty years’ incarceration on

____________________________________
* Former Justice specially assigned to the Superior Court.
J-A19030-19


          the Attempted Murder and Conspiracy to Commit Murder
          charges set forth in CP-51-CR-0011552-2013, and a
          concurrent sentence of five to ten years’ incarceration on
          the Possession of Firearm by a Prohibited Person charge
          under CP-51-CR-0011548-2013. [Thomas] did not file
          post-sentence motions or a direct appeal after he was
          sentenced.

              On January 5, 2016, [Thomas] filed a timely pro se PCRA
          petition. Counsel was appointed to represent him and on
          August 23, 2017, counsel filed an amended petition
          asserting, inter alia, that trial counsel provided him with
          ineffective assistance of counsel by permitting him to enter
          a guilty plea that culminated in [Thomas] agreeing to an
          illegal sentence given that the plea deal required [Thomas]
          to be sentenced on two inchoate crimes in violation of the
          law. On June 25, 2018, this Court heard argument and
          granted in part, and denied in part, PCRA relief. Specifically,
          this Court granted the Commonwealth’s motion to nol pros
          the conspiracy charge because the sentence imposed
          thereon was illegal but denied relief on [Thomas’] request
          that he be permitted to file a post-sentence motion to
          withdraw his guilty plea, and if it was denied, a direct
          appeal.

PCRA Court Opinion, 11/26/18, at 1-2 (citations omitted). This timely appeal

followed.    Both Thomas and the PCRA court have complied with Pa.R.A.P.

1925.

        Thomas raises the following issues:

          a. Counsel was ineffective for failing to perfect an appeal
             and [Thomas’] post sentence and direct appeal rights
             [should] be reinstated.

          b. The [PCRA court] erred and abused [its] discretion when
             [it] denied [Thomas’] [PCRA] petition affording him the
             opportunity to [withdraw] his guilty plea.        In that
             [Thomas] at the time he entered his guilty plea, could
             not have knowingly, intelligently and voluntarily entered
             into a guilty plea that clearly had him agreeing to an
             illegal sentence of incarceration for two inchoate crimes.


                                       -2-
J-A19030-19


            [Thomas] therefore, could not have reasonably,
            knowingly and intelligently have understood the terms of
            the sentence, as they were illegal on their face, and not
            enforceable at law, and therefore manifest injustice
            occurred.

Thomas’ Brief at 5-6 (excess capitalization omitted).

      Before addressing the merits of these issues, we must first address the

fact that Thomas filed a single notice of appeal on which he identifies two

separate docket numbers. In Commonwealth v. Walker, 185 A.3d 969 (Pa.

2018), our Supreme Court considered whether to quash an appeal when one

notice of appeal was filed for orders entered at more than one docket number.

The Official Note accompanying Pa.R.A.P. 341(a) provides that “[w]here . . .

one or more orders resolves issues arising on more than one docket . . .

separate notices of appeal must be filed.” In Walker, our Supreme Court

concluded that the “Official Note to Rule 341 provides a bright-line mandatory

instruction for practitioners to file separate notices of appeal.” Walker, 185
A.3d at 976-77. Thus, the Court held that for appeals filed after June 1, 2018,

the date the Walker decision was filed, “when a single order resolves issues

arising on more than one lower court docket, separate notices of appeal must

be filed.” Id. at 977. Our Supreme Court emphasized that the “failure to do

so will result in quashal of the appeal.” Id.




                                     -3-
J-A19030-19



       Here, on July 16, 2018, Thomas filed a single notice of appeal from the

order denying post-conviction relief at two separate docket numbers.1

Because Thomas filed his notice of appeal after our Supreme Court’s decision

in Walker, we are constrained to quash this appeal. See Commonwealth

v. Williams, 206 A.3d 573, 576 (Pa. Super. 2019) (quashing pro se PCRA

petitioner’s single appeal, “in accordance with Rule 341 and Walker,” because

it was filed on June 5, 2018, and listed multiple docket numbers).2

     Appeal quashed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/19


____________________________________________


1 On March 5, 2019, this Court issued a rule to show cause why this appeal
should not be quashed based on Walker. Thomas’ counsel did not file a
response.

2 Were we to reach the merits of Thomas’ claims, we would affirm the PCRA
court’s denial of post-conviction relief. Thomas waived his first issue because
he failed to raise it in his Rule 1925(b) statement. See Commonwealth v.
Smith, 146 A.3d 257, 262 (Pa. Super. 2016). As to his second claim, given
the PCRA court’s partial grant of his PCRA petition, Thomas cannot establish
prejudice. See Commonwealth v. Kelly, 78 A.3d 1136, 1138 n.1 (Pa.
Super. 2013) (holding that although sentences for attempted murder and
conspiracy to commit murder should have merged, case need not be
remanded for resentencing since sentence that this Court vacated was
imposed concurrently).


                                           -4-